UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 1, 2011 Marathon Oil Corporation (Exact name of registrant as specified in its charter) Delaware 1-5153 25-0996816 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5555 San Felipe Road, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 629-6600 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 – Completion of Acquisition or Disposition of Assets. On November 1, 2011, we completed the acquisition with Hilcorp Resources Holdings, LP to purchase its assets in the Eagle Ford shale formation in Texas for $3.6 billion.Hilcorp Resources Holdings, LP is a partnership between affiliates of Hilcorp Energy Company and Kohlberg Kravis Roberts & Co. LP.The assets include approximately 143,000 net acres primarily in Atascosa, Karnes, Gonzales and DeWitt counties in Texas. Item 9.01 – Financial Statements and Exhibits. (d) Exhibits Exhibit 2.1 Purchase and Sale Agreement between Hilcorp Resources Holdings, LP and Marathon Oil Company dated May 31, 2011 (incorporated by reference to Exhibit 2.2 to the Company’s Quarterly Report for the period ended June 30, 2011 on Form 10-Q/A Amendment No. 1, filed on October 18, 2011). 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Marathon Oil Corporation November 4, 2011 By: /s/ Michael K. Stewart Name: Michael K. Stewart Title: Vice President, Accounting and Controller 2
